J-S39018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THE DESIGN STUDIO AT 301, INC.                    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

GARY AND CYNTHIA DUNSWORTH,

                            Appellees                  No. 2070 MDA 2015


               Appeal from the Order Entered November 2, 2015
               in the Court of Common Pleas of Lebanon County
                       Civil Division at No.: 2014-01835


BEFORE: STABILE, J., PLATT, J.*, and STRASSBURGER, J.*

MEMORANDUM BY PLATT, J.:                                FILED JUNE 24, 2016

        Appellant, The Design Studio at 301, Inc., in this companion case to

the appeal filed at No. 2071 MDA 2015, appeals from the order of November

2, 2015, denying its petition to open/strike a default judgment.         For the

reasons discussed below, we affirm.

        We take the underlying facts and procedural history in this matter

from the trial court’s January 14, 2016 opinion.

               Appellant initiated the current action on October 14, 2014
        by filing a notice of [m]echanic[’s] lien for A[p]pellant’s general
        contract work that was conducted on Gary Dunsworth and
        Cynthia    Dunsworth’s      (hereinafter   “Appellees”)   property.
        Subsequently, Appellant filed its complaint upon the
        [m]echanic’s lien claim on November 19, 2014. Appellees filed
        their answer to the complaint with [n]ew [m]atter on December
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S39018-16


       15, 2014. Appellant filed its [r]eply to the [n]ew [m]atter on
       January 2, 2015.

              Thereafter, Appellees filed a motion to [c]ompel discovery
       on April 17, 2015, which [the trial c]ourt granted on June 1,
       2015. The order compelling discovery directed Appellant to
       provide responses to Appellees’ interrogatories in 30 days.
       Appellant failed to comply with [the trial court’s] order directing
       it to respond to the interrogatories within 30 days of the order.
       Subsequently, Appellees filed a [m]otion for [s]anctions pursuant
       to Pennsylvania Rule of Civil Procedure 4019 on July 6, 2015.
       This [c]ourt ordered sanctions against Appellant on July 6, 2015,
       including payment of attorney’s fees and a default judgment
       entered in favor of Appellees.

              Appellant filed a [p]etition to [o]pen/[s]trike the [d]efault
       [j]udgment on August 5, 2015. T[he trial c]ourt issued a rule on
       Appellee[s] to show cause why Appellant’s [p]etition to
       [o]pen/[s]trike the [d]efault [j]udgment should not be granted
       on August 5, 2015.         Appellees filed their [a]nswer to the
       [p]etition to [o]pen/[s]trike the [d]efault [j]udgment on August
       24, 2015 and their memoranda of law in support of their answer
       on September 10, 2015. T[he trial c]ourt entered an order, filed
       on [November 2], 2015, denying the [p]etition to [o]pen/[s]trike
       the [d]efault [j]udgment.

             On November 30, 2015, Appellant filed a [n]otice of
       [a]ppeal.   Pursuant to [the trial court’s] Pa.R.A.P. 1925(b)
       [o]rder, Appellant filed its [c]oncise [s]tatement of [e]rrors
       [c]omplained of on [a]ppeal on December 21, 2015. . . .[1] [See
       Pa.R.A.P. 1925(b)].

(Trial Court Opinion, 1/14/16, at 1-3) (footnote omitted).

       On appeal, Appellant raises the following issue for our review:

       Whether the trial court erred as a matter of law in denying the
       petition to strike/open judgment and to vacate order?
____________________________________________


1
  On January 14, 2016, the trial court issued an opinion.         See Pa.R.A.P.
1925(a).




                                           -2-
J-S39018-16



(Appellant’s Brief, at 4) (unnecessary capitalization omitted).

      Appellant challenges the denial of the portion of the petition to

strike/open judgment (Petition) that sought to open the default judgment.

(See id. at 7). However, Appellant has waived the claim.

                  It is well settled that a petition to open a
            default judgment is an appeal to the equitable
            powers of the court, and absent an error of law or a
            clear, manifest abuse of discretion, it will not be
            disturbed on appeal. An abuse of discretion occurs
            when a trial court, in reaching its conclusions,
            overrides or misapplies the law, or exercises
            judgment which is manifestly unreasonable, or the
            result of partiality, prejudice, bias or ill will.

            Generally speaking, a default judgment may be opened if
      the moving party has (1) promptly filed a petition to open the
      default judgment, (2) provided a reasonable excuse or
      explanation for failing to file a responsive pleading, and (3)
      pleaded a meritorious defense to the allegations contained in the
      complaint.

Kelly v. Siuma, 34 A.3d 86, 91-92 (Pa. Super. 2011), appeal denied, 42
A.3d 294 (Pa. 2012) (citations and footnote omitted).

      Here, Appellant has waived this claim because its argument is

undeveloped.    The argument regarding the denial of the portion of the

petition that sought to open the judgment consists of a paragraph of

boilerplate law, (see Appellant’s Brief, at 7), and a brief mention in the final

paragraph of his argument section. (See id. at 13). Appellant at no point

attempts to apply the facts of this matter to the three-part test for granting

a motion to open.    It is long-settled that failure to argue and to cite any


                                     -3-
J-S39018-16


authority supporting the argument constitutes a waiver of the issue on

appeal.    See Jones v. Jones, 878 A.2d 86, 90 (Pa. Super. 2005).             This

Court will not act as counsel and will not develop arguments on behalf of an

appellant.    See Bombar v. West Am. Ins. Co., 932 A.2d 78, 94 (Pa.

Super. 2007).      When deficiencies in a brief hinder our ability to conduct

meaningful appellate review, we can dismiss the appeal entirely or find

certain issues to be waived.         See Pa.R.A.P. 2101.   Because Appellant has

failed to develop this issue, it waived it. See id.; see also Bombar, supra

at 94; Jones, supra at 90.

       In his brief, Appellant also appears to argue that the trial court erred

in denying his petition to vacate the sanctions order.2        Specifically, in his

argument, Appellant claims that the trial court did not properly enter the

sanctions order because it did not consider the necessity of sanctions before

entering the order.3 (See Appellant’s Brief, at 9). However, Appellant has

waived this claim.

____________________________________________


2
  We note that in Appellant’s statement of the scope and standard of review,
it does not recite the scope and standard of review for opening and/or
striking a judgment of non pros but rather that for the imposition of a
sanctions order. (See Appellant’s Brief, at 3).
3
  In his statement of the question involved, Appellant claims that the trial
court erred in denying his petition to “vacate [the sanctions] order[,]” which
implies that it sought to do so below. (Appellant’s Brief, at 4). This is not
correct, Appellant only sought to open and/or strike the judgment of non
pros below. (See Petition to Strike and/or Open Judgment of Non Pros,
Incorrectly Styled as Striking the Complaint and Mechanics’ Lien or
(Footnote Continued Next Page)


                                           -4-
J-S39018-16


      Generally, “[o]ur standard of review of issues concerning sanctions is

one of abuse of discretion by the trial court.”          ACE Am. Ins. Co. v.

Underwriters at Lloyds and Companies, 939 A.2d 935, 945 (Pa. Super.

2007), affirmed by, 971 A.2d 1121 (Pa. 2009) (citation omitted). However,

our review of the entry of a discovery sanction that terminates the

underlying litigation is subject to “strict scrutiny.”   Cove Centre, Inc. v.

Westhafer Constr., 965 A.2d 259, 261 (Pa. Super. 2009).

      Here, however, Appellant did not file a motion to reconsider the

imposition of the sanction and did not appeal from the order entering the

sanction.   While, as noted above, it claims that its Petition challenged the

imposition of sanctions, a review of the Petition demonstrates that this is not

the case. (See Petition, at 1-5). Issues raised for the first time on appeal

are waived. See Yenchi v. Ameriprise Fin., Inc., 123 A.3d 1071, 1081

(Pa. Super 2015), appeal granted, 2016 WL 1247807 (Pa. filed March 30,

2016); see also Pa.R.A.P. 302(a) (“Issues not raised in the lower court are

waived and cannot be raised for the first time on appeal.”).

      Further, this claim is not included in Appellant’s Rule 1925(b)

statement, which simply challenges the denial of the Petition.           (See

Appellant’s Concise Statement of Errors Complained of on Appeal, 12/21/15,

at unnumbered page 1).              As amended in 2007, Pennsylvania Rule of
                       _______________________
(Footnote Continued)

Alternatively, Entry of Judgment by Default, 8/05/15, at unnumbered pages
1-5).



                                            -5-
J-S39018-16


Appellate Procedure 1925 provides that issues that are not included in the

Rule 1925(b) statement or raised in accordance with Rule 1925(b)(4) are

waived. See Pa.R.A.P. 1925(b)(4)(vii); see also Commonwealth v. Lord,

719 A.2d 306, 308 (Pa. 1998), superseded by rule on other grounds as

stated in Commonwealth v. Burton, 973 A.2d 428, 431 (Pa. Super. 2009).

Thus, for the reasons discussed above, Appellant has waived any challenge

to the grant of the motion for sanctions.

      Lastly, Appellant claims that the trial court erred in denying the

portion of the Petition that sought to strike the judgment of non pros. (See

Appellant’s Brief, at 7-13). We disagree.

      Our standard of review from the denial of a petition to strike a
      judgment is limited to whether the trial court manifestly abused
      its discretion or committed an error of law. A petition to strike a
      judgment will not be granted unless a fatal defect in the
      judgment appears on the face of the record. Matters outside of
      the record will not be considered and if the record is self-
      sustaining, the judgment will not be stricken. For example, a
      judgment is properly stricken where the record indicates a fatal
      flaw such as defective service.

Vogt v. Liberty Mut. Fire Ins. Co., 900 A.2d 912, 915-16 (Pa. Super.

2006) (citations and quotation marks omitted). Further,

      [w]hen deciding if there are fatal defects on the face of the
      record for the purposes of a petition to strike a judgment, a
      court may only look at what was in the record when the
      judgment was entered. Importantly, a petition to strike is not a
      chance to review the merits of the allegations of a complaint.
      Rather, a petition to strike is aimed at defects that affect the
      validity of the judgment and that entitle the petitioner, as a
      matter of law, to relief. Importantly, [a] petition to strike does
      not involve the discretion of the [trial] court.


                                     -6-
J-S39018-16


Oswald v. WB Public Square Assoc., LLC, 80 A.3d 790, 794 (Pa. Super.

2013) (citations and quotation marks omitted). Lastly, “where a fatal defect

or irregularity is apparent from the face of the record, the prothonotary will

be held to have lacked the authority to enter default judgment and the

default judgment will be considered void.” U.S. Bank N.A. v. Mallory, 982
A.2d 986, 991 (Pa. Super. 2009) (citation omitted).

       Here, Appellant argues that there was a fatal defect on the face of the

record.    Namely, it claims that Appellees’ motion for sanctions did not

include either a certification that it was unopposed, an order permitting

response, or a rule to show cause as required by Pennsylvania Rule of Civil

Procedure 208.34 and Lebanon County Rule of Civil Procedure 52-208.3(A)5

and (D).6 (See Appellant’s Brief, at 12). Appellant alleges that, because of

this, the trial court imposed the sanction of an entry of a judgment of non
____________________________________________


4
       Except as otherwise provided by subdivision (b), the court shall
       initially consider a motion without written responses or briefs.
       For a motion governed by this subdivision, the court may not
       enter an order that grants relief to the moving party unless the
       motion is presented as uncontested or the other parties to the
       proceeding are given an opportunity for an argument.

Pa.R.C.P. 208.3(a).
5
  “Except for motion made orally at trial or hearing, all motions must be filed
in accordance with Rule 52-205.2.” Leb.R.C.P. 52-208.3(A)(A).
6
 “Unless a motion is certified as uncontested, it shall be accompanied by an
Order or Rule to Show Cause that is substantially in compliance with
Pa.R.C.P. 208.4.” Leb.R.C.P. 52-208.3(A)(D).




                                           -7-
J-S39018-16


pros without first giving Appellant an opportunity to be heard as required by

this Court’s decision in Cove Centre, supra.7,   8
                                                     (See Appellant’s Brief, at

7-13). We disagree.

       We find Appellant’s reliance on Cove Centre to be misplaced. Cove

Centre was a direct appeal of an order granting sanctions.          See Cove

Centre, supra at 261. Thus, Cove Centre was decided under an entirely

different and much broader scope and standard of review. See id. at 261-

62.   Appellant has not pointed to, and we cannot locate a single case in

which a court has applied the holding of Cove Centre in the context of a

petition to strike a judgment.9 Moreover, Appellant has not cited to a single

____________________________________________


7
  Appellant’s claim that the trial court did not give it an opportunity to be
heard is of questionable validity. Appellant had an opportunity to respond to
the motion to compel discovery and elected not to do so. (See Notice of
Listing Case for Argument Court, 4/23/15, at unnumbered page 1).
8
  We note that Appellees claim that while they wanted oral argument on the
Petition, Appellant again was uninterested. (See Appellees’ Brief, at 5).
However, the sole support for this contention is a letter that Appellees
append to their brief, which is not part of the certified record. This Court
has continually stated that copying material and attaching it to a brief does
not make it a part of the certified record. See First Union Nat. Bank v.
F.A. Realty Investors Corp., 812 A.2d 719, 724 n.3 (Pa. Super. 2002); In
re M.T., 607 A.2d 271, 275 (Pa. Super. 1992). Because of this, we must
disregard the letter attached to Appellees’ brief.
9
  Cove Centre also involved an entirely distinct set of facts. In Cove
Centre, the defendant was pro se, he missed the discovery deadline by a
mere three days, and the plaintiff never moved to compel discovery. See
Cove Centre, supra at 1263. Factually, the instant matter is more akin to
the facts in Rohm and Haas Co. v. Lin, 992 A.2d 132 (Pa. Super. 2010),
cert. denied, 132 S. Ct. 852 (2011), wherein this Court affirmed the issuance
(Footnote Continued Next Page)


                                           -8-
J-S39018-16


case in which any Court has found that the omission of a rule to show cause

pursuant to Pennsylvania Rule of Civil Procedure 208.3 constitutes a fatal

defect on the face of the record. We have stated:

             A judgment is void on its face if one or more of three
      jurisdictional elements is found absent: jurisdiction of the
      parties; subject matter jurisdiction; or the power or authority to
      render the particular judgment. The term “jurisdiction” relates
      to the competency of the individual court, administrative body,
      or other tribunal to determine controversies of the general class
      to which a particular case belongs.

Green Acres Rehab. and Nursing Center v. Sullivan, 113 A.2d 1261,

1268 (Pa. Super. 2015) (citation omitted).

      Here, Appellant has not shown that the failure to include a rule to

show cause with the motion for sanctions robbed the trial court of

jurisdiction over the parties, subject matter jurisdiction, or the power or

authority to render the particular judgment.           Thus, at most, the omission

was a technical defect on the face of the record, not a fatal one.        See id.

Accordingly, Appellant has not shown that the trial court manifestly abused

its discretion or committed an error of law in denying Appellant’s petition to

strike; therefore, its claim must fail.           See Oswald, supra at 794; U.S.

Bank, supra at 991; Vogt, supra at 915-16.

      Order affirmed.

                       _______________________
(Footnote Continued)

of a default judgment because the appellant ignored discovery requests for a
lengthy period of time and failed to comply with a grant of a motion to
compel discovery. See id. at 140-41, 144.



                                            -9-
J-S39018-16


     Judge Stabile joins the Memorandum.

     Judge Strassburger concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2016




                                  - 10 -